Per Curiam:
In the suit brought against the plaintiffs in error in Colorado, they employed counsel to defend it. In pursuance of that employment the counsel entered an appearance. This gave the court jurisdiction of the person of the defendants in that suit, with like effect as if they had been personally served. Jurisdiction having thus been duly obtained, it was not lost by the with*432drawal of the appearance of the counsel, after issue joined and several continuances of the cause. Conceding that-the counsel who afterwards appeared did it without any authority, yet it did not invalidate the previous action of counsel who were duly •employed. The withdrawal of appearance by the attorneys did not put the party for whom they appeared out of court. It follows that the judgment afterwards duly recovered cannot be impeached by the facts averred in the affidavit of defense.
Judgment affirmed.